Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December-7-2021 has been considered by the examiner.


Allowable Subject Matter
Prior art of record taken alone or in combination failed to disclose a method of extracting media segments based on fingerprint matching, comprising: receiving, by a data processing system having one or more processors, a media stream comprising a plurality of frames; for each of the plurality of frames: selecting, by the data processing system, a second plurality of frames from the plurality of frames based on a fingerprint window value; hashing, by the data processing system, each of the second plurality of frames to create a plurality of hashes; truncating, by the data processing system, each of the plurality of hashes to generate a plurality of truncated hashes; concatenating, by the data processing system, the plurality of truncated hashes to calculate a frame fingerprint value, the frame fingerprint value associated with the respective frame in the plurality of frames and a timestamp corresponding to the respective frame; aggregating, by the data processing system, each of the calculated frame fingerprint values to assemble a plurality of fingerprints; receiving, by the data processing system, a target timestamp corresponding to a target frame in the plurality of frames; determining, by the data processing system, a target fingerprint in the plurality of fingerprints based on the target timestamp and the fingerprint window value; retrieving, by the data processing system, a second plurality of fingerprints, each of the second plurality of fingerprints associated with a frame in a second media stream; comparing, by the data processing 

Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, should" 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647